DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borkar et al. (11,208,157).
Borkar et al. disclose a tailgate system (28A) comprising a tailgate (34A) pivotally mounted to a vehicle body for movement about a generally horizontal pivot axis between an open position, as shown in Figure 14, in which the tailgate extends generally horizontally from a vehicle bed to allow access to a vehicle bed area and a closed position, as shown in Figure 13, in which the tailgate extends generally vertically to close access to the vehicle bed.  The tailgate has an access opening that can be covered by a movable tailgate portion (38A) when in the closed position and provide access to the vehicle bed area when in the open position, as shown in Figure 15 and disclosed on lines 24-38 of column 8.  The tailgate (34A) has a pocket opening for receiving the movable tailgate portion (38A) therein when the movable tailgate portion (38A) slides between the closed position to the open position, as shown in Figure 15 and disclosed on lines 24-38 of column 8.  In reference to claim 2, a drive mechanism is configured to slidably move the movable tailgate portion (38A) between the open and closed positions, as disclosed on lines 41-47 of column 6.  In reference to claim 3, the drive mechanism moves the movable tailgate portion (38A) into and out of the pocket opening in the tailgate, as disclosed on lines 41-47 of column 6.  In reference to claim 7, a support assembly (144,148) supports the movable tailgate portion (38A) for pivotal movement with to an extended position to extend outwardly from the tailgate, as shown in Figures 12-14.  In reference to claim 8, the movable tailgate portion (38A) can move the extended position when the tailgate is in the open position to form a step, as shown in Figure 14.  In reference to claim 12, a step for accessing the bed is formed on an inner surface of the movable tailgate portion (38A), as shown in Figure 14.  In reference to claim 13, the movable tailgate portion (38A) can slide to the open position to allow access to the bed when the tailgate is in the open position, as shown in Figure 5.  In reference to claim 14, the movable tailgate portion (38A) can slide to the open position when the tailgate is in the closed position to uncover the access opening when the tailgate is in the closed position, as shown in Figure 15.
Allowable Subject Matter
Claims 4-6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        August 26, 2022